Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 30, 2014

                                    No. 04-13-00689-CV

                           IN THE INT OF GM, AM AND NM,

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-PA-02693
                             John D. Gabriel Jr., Judge Presiding


                                       ORDER
         The Appellee’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on February 17, 2014.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court